                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


MICHAELS STORES                                 §
PROCUREMENT CO., INC.,                          §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    CIVIL ACTION NO. 3:18-CV-1436-B
                                                §
DMR CONSTRUCTION, INC.,                         §
                                                §
       Defendant.                               §


                         MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff Michaels Stores Procurement Co., Inc.’s request for attorney’s

fees and costs (Doc. 13), filed on November 16, 2018, against Defendant DMR Construction, Inc.

For the following reasons the Court GRANTS Plaintiff’s request.

                                                I.

                                        BACKGROUND

       This case arises from a construction agreement between Plaintiff and Defendant. Plaintiff

Michaels Stores Procurement Co., Inc. filed this case on June 5, 2018, alleging that Defendant DMR

Construction, Inc.’s non-performance of the terms of their agreement constituted a breach of

contract. Doc. 1, Compl., ¶ 24. After Defendant failed to file any responses, this Court entered an

Order of Default Judgment against Defendant on October 23, 2018. Doc. 12, Mem. Op. Order. The

Court granted Plaintiff’s request for damages in the amount of $448,036.95 plus post-judgment

interest. Id. at 10–11. And because Plaintiff did not include evidence of attorney’s fees or costs


                                               -1-
incurred in its Motion for Default Judgment, this Court allowed Plaintiff to supplement the record

to provide such evidence. Id. at 9–11.

        Plaintiff seeks $24,265.00 in attorney’s fees and $759.90 in costs. Doc. 13, Pl.’s Notice of

Suppl. Evid., 2. In support of this request, Plaintiff submits the declaration of its attorney, A. Shonn

Brown, the billing records of its law firm, Lynn Pinker Cox & Hurst, L.L.P., and its Bill of Costs.

Doc. 14, Pl.’s. App., 1–6, 9, 22–23. The Court now reviews this supplemental evidence.

                                                   II.

                                               ANALYSIS

A.      Attorney’s fees

        A prevailing party in a civil action may recover attorney’s fees from a corporation in a claim

for a written contract. Tex. Civ. Prac. & Rem. Code § 38.001(8); see also Fed. R. Civ. P. 54(d)(2).

While § 38.001 (8) uses the term “may”, “the Texas Supreme Court has declared that attorneys' fees

under section 38.001 are not discretionary.” Kona Tech. Corp. v. S. Pac. Transp. Co., 225 F.3d 595,

603 n.3 (5th Cir. 2000) (citing Bocquet v. Herring, 972 S.W.2d 19, 20 (Tex. 1998)). This is true even

in the default judgment context. See McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d

1482, 1488 (5th Cir. 1990) (upholding an award of attorney’s fees granted as part of a default

judgment).

        The Fifth Circuit has described the basic procedure and standard for determining attorney’s

fees as follows:

                   The determination of a fees award is a two-step process. First the
                   court calculates the “lodestar” which is equal to the number of hours
                   reasonably expended multiplied by the prevailing hourly rate in the
                   community for similar work. The court should exclude all time that
                   is excessive, duplicative, or inadequately documented. Once the

                                                   -2-
                lodestar amount is calculated, the court can adjust it based on the
                twelve factors set forth in Johnson v. Georgia Highway Express, Inc.,
                488 F.2d 714, 717–19 (5th Cir. 1974).

Smith v. Acevedo, 478 Fed. App’x 116, 124 (5th Cir. 2012)(quoting Jimenez v. Wood Cty, 621 F.3d

372, 379–80 (5th Cir. 2010)). The Johnson factors are: (1) time and labor required for the litigation;

(2) novelty and difficulty of the questions presented; (3) skill requisite to perform the legal services

properly; (4) preclusion of other employment; (5) customary fee; (6) whether the fee is fixed or

contingent; (7) limitations imposed by the client or circumstances; (8) amount involved and the

result obtained; (9) experience, reputation, and ability of the attorneys; (10) undesirability of the

case; (11) nature and length of the professional relationship with the client; and (12) awards in

similar cases. 488 F.2d at 717–19. Accordingly, the Court will look to the presented evidence and

apply the lodestar method and make adjustments, if necessary, with respect to the Johnson factors.

        The first step in the lodestar analysis requires the Court to determine the reasonable number

of hours expended by Plaintiff’s attorneys on the lawsuit, as well as the reasonable hourly rate for the

attorneys involved. Smith, 478 Fed. App’x at 124. The party requesting fees has the burden of

establishing a reasonable hourly rate. Kryptek Outdoor Grp., LLC v. Salt Armour, Inc., 2016 WL

7757267, at *5 (E.D. Tex. Mar. 28, 2016)(citing Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984)).

“The reasonable hourly rate is the rate ‘prevailing in the community for similar services by lawyers

of reasonably comparable skill, experience, and reputation.’” BMO Harris Bank, N.A. v. RidgeAire,

Inc., 2014 WL 12612803, at *1 (E.D. Tex. June 4, 2014) quoting Blum, 465 U.S. at 896 n.11.).

        Here, Plaintiff’s attorney, Brown, has provided a time sheet indicating the amount of work

performed in the case. Doc. 14, Pl.’s App., 10–21. Attorney Brown performed 4.1 hours of work at

a rate of $575.00 per hour and 11.6 hours of work at a rate of $525.00 per hour; Attorney Michael

                                                 -3-
K. Hurst performed 1.9 hours of work at a rate of $675.00 per hour and 2.9 hours of work at a rate

of $600.00 per hour; Attorney Russell Herman performed 29.9 hours of work at a rate of $375.00

per hour; Paralegal Beverly Congdon performed 6.5 hours of work at a rate of $225.00 per hour; and

Paralegal Tonia Ashworth performed 1.7 hours of work at a rate of $225.00 per hour. Id.

        After reviewing Attorney Brown’s declaration as well as the supporting invoices, the Court

finds that the time expended by the attorneys and their paralegals was reasonable. Nothing indicates

that any individual was billing for “excessive, duplicative, or inadequately documented” time. See

Smith, 478 Fed. App’x at 124. Consequently, the Court accepts these hours as part of its lodestar

calculation.

        With respect to the hourly rates, the Court also finds the amounts were reasonable. Attorney

Brown avers that her rate, as well as the rates of other attorneys and paralegals on this case, is in line

with the range of fees customarily charged in the Dallas, Texas, area by lawyers with similar

experience and expertise. Doc. 14, Pl.’s App. 3. While some of the rates are on the higher end of

those typically seen in the Dallas, Texas, area, they are reasonable given the attorneys’ and paralegals’

experience. See Tech Pharmacy Servs., LLC v. Alixa Rx LLC, 298 F. Supp. 3d 892, 906 (E.D. Tex.

2017) (also acknowledging that rates on the higher end of the spectrum may be reasonable given the

circumstances of the representation). Thus, in light of her declaration, as well as the Court’s own

knowledge of rates charged for legal services by attorneys in the area with similar levels of skill,

experience, and competence, the Court is comfortable using the hourly rates provided.

        Accordingly, the Court finds the attorney’s fees to be: (1) $8,447.50 for Attorney Brown (4.1

hours x $575.00 + 11.6 hours x $525.00); (2) $3,022.50 for Attorney Hurst (1.9 hours x $675.00

+ 2.9 hours x $600.00); (3) $10,950.00 for Attorney Herman (29.2 hours x $375.00); (4) $1462.50

                                                  -4-
for Paralegal Congdon (6.5 hours x $225.00); and (5) $382.50 for Paralegal Ashworth (1.7 hours x

$225.00). Considering the twelve Johnson factors described above, the Court does not find it

necessary to make any adjustment to these figures. Accordingly, Plaintiff’s request for attorney’s fees

is granted in the amount of $24,265.00.

B.      Costs

        A prevailing party in a civil action is entitled to recover its costs unless a federal statute, the

federal rules, or the court provides otherwise. See Fed. R. Civ. P. 54(d)(1). Taxable court costs

include: (1) fees paid to the clerk and marshal; (2) court reporter fees for all or part of the deposition

transcript; (3) witness fees and related expenses; (4) printing costs; and (5) fees for copies of papers

necessarily obtained for use in the case. 28 U.S.C. § 1920. Here, Plaintiff seeks $759.90 in costs,

namely the filing fee ($400.00), the service of process fees ($359.50), and its printing fees ($0.40).

Doc. 14, Pl.’s App. 22–23. These are both reasonable and taxable under the law. See Blake Box v.

Dallas Mexican Consulate Gen., 2014 WL 3952932, at *6 (N.D. Tex. Aug. 8, 2014), aff'd sub nom.

Box v. Dallas Mexican Consulate Gen., 623 F. App'x 649 (5th Cir. 2015). Therefore, the Court grants

Plaintiff’s request for costs in the amount of $759.90.

                                                   IV.

                                           CONCLUSION

        For the above-stated reasons, the Court GRANTS Plaintiff’s request for attorney’s fees and

costs. Specifically, the Court GRANTS Plaintiff’s request for attorney’s fees in the amount of

$24,265.00, and Plaintiff’s request for costs in the amount of $759.90.




                                                   -5-
SO ORDERED.

SIGNED: January 31, 2019.




                            _________________________________
                            JANE J. BOYLE
                            UNITED STATES DISTRICT JUDGE




                             -6-
